Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered June 6, 1994, convicting defendant upon his plea of guilty of the crime of attempted rape in the first degree.
Defendant pleaded guilty of the crime of attempted rape in the first degree and was sentenced to a term of l1/2 to 4x/2 years’ imprisonment. On this appeal, defendant contends that County Court abused its discretion in failing to afford him youthful offender treatment. We find that, given the serious and violent nature of defendant’s crime, there is no reason to disturb County Court’s determination that defendant should not be accorded youthful offender status.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.